Title: To John Adams from John Quincy Adams, 5 January 1793
From: Adams, John Quincy
To: Adams, John



Dear Sir
Boston January 5. 1793

The bearer of this Letter, Mr. D’Hauteval, is a french Gentleman from the Island of St. Domingo, where he had lately the misfortune to lose a plantation of great value, by the devastation of the insurgent negroes. He has been about two months in this town, where I have frequently had the pleasure of meeting him in Company, and where his amiable manners have entitled him to as much esteem, ás his misfortunes had claimed respect. He now proposes to spend a short time at Philadelphia, and I take the opportunity in compliance with his wishes, and at the same time as a gratification of my own, to introduce him to your acquaintance.
I am, dear Sir, your affectionate Son.
J. Q. Adams